102 U.S. 121 (____)
BANKING ASSOCIATION
v.
INSURANCE ASSOCIATION.
Supreme Court of United States.

Mr. J.D. Rouse and Mr. William Grant for the appellant.
Mr. Charles B. Singleton, Jr., contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
From this record it appears affirmatively that the only dispute between the parties is as to the right of the insurance association to withhold a transfer of stock until an indebtedness of a stockholder to it for $2,074.36 is paid. Such being the case, we have no jurisdiction of this appeal. In Gray v. Blanchard (97 U.S. 564) we held that a writ of error must be dismissed when it appears from the record, taken as a whole, that the amount actually in controversy between the parties was not sufficient to give us jurisdiction.
Appeal dismissed.